A0245D (Rev. 11/16) Judgrnent in a Criminal Case Foi' Revocations

 

 

 

 

 

 

Sheet 1
_ UNITED STATES DisTRiC'r CoURT
Weste'rn District 'of Washington
UNITED STATES OF- AMERICA .]'UDGMENT IN A CRIMINA‘L CASE
v_ _ ` [Fcr Revocation of Probation or Supervised Release)
phillip Sarm Case Nuinber: 2`: 13CR00079JLR-001
USM Number: 13966-052
J esse Cantor
Defendant’s Attorney
THE DEFENDANT:

/|j" admitted guilt to violation(s) / ” Li' `

_, c

of the petitions dated lO/'l 8!20{18, 10/29/'2018.

 

|:| Was found in viol-ation(s) after denial of guilt

The defendant is adjudicated guiltyof these offenses:

Violation Number ' Nature of Violation Violation Eiided

l. ‘ ' Possessing a personal internet capable device (IPad) Without \10/17/201`8

' _ participating in the computer restriction and monitoring program.

2. Failing to comply With internet usage agreement by viewing adult 10/17/2018
pornography .

3. Possessing a personal internet capable device (Amazon Firestick) 10/17/2()18
W`ithout participating in the computer restriction and monitoring
program ` ‘ 7

4. -Providing false information to his probation officer by failing to 10/17/2018

' disclose he possessed additional intemet capable devices not '
previously disclosedl .

6. t Utilizing his approved internet capable device for purposes not _ 09/19/2018

related to employment, legal or educational.

The defendant is sentenced as provided in pages 2 through-8 of this judgment The sentence is imposed pursuant to

the Sentencing Reforrn Act of 1984.

|:| The defendant has not violated condition(s)

and is discharged as to such violation(s),.

 

lt is ordered that the defendant must notify the United States attorney for thi_s district Within 30 days of any change of name, residence,
or mailing address until all tines, restituti.on, costs, and special assessments imposed by this judgmentser fully paid. lf ordered to pay
restitution, the defendant must notify the court and United Statcs Attorney of material changes m economic circumstancesl

Lu,h/Lw<_ /éLO/bw,l_
' Uni'_ted States Attorney
MB /20!5 A k ,
shaw
L

Signzi`ture of Kdge

J ames L. obart, United States District Judge
Namc and T tle of .Tudge

~§J MiJM\OM/‘~ QO\%

Datc

 

A0245D 7 (Rev. ll/lG) Judginent in a C't'iminal Case For Revoeaticns
Sheet 2 _ ImEtisonnient

 

- _ Judgment - Page 2 of 8
DEFENDANT: Phillip Sarrc `

_ CASE NUMBER: . 2:13CR00079JLR-001

IMPRIS()NMENT
The defendant is hereby committed to thecustody of the United States Bureau of Prisons to be imprisoned for a total term of:

‘-}5 admits

_ |:| The court makes the following recommendations to the Bureau of Prisons:

ll¥` ”fhe defendant is remanded to the custody of the United States Marshal.
|:|

The. defendant shall surrender to the United Sta'tes Marshal for this district:

 

|:| . at _ I:| a.m._ |:|p.m. on
|:| as notified by the United States Marshal.

|:| The defendant shall surrender for service of sentence at.the institution designated by the Bureau of Prisons:
|:| ' before 2- p.m. on _ ' y
|:l _ as notified by the United States Marshal.

 

|:| as notified by the Probation _or Pretrial Serv'ices- Of`f`ice.

 

 

 

 

 

_ ' RETURN
l have executed this judgment as folloWs: '
Defendant delivered on ` to
ar . ' , with a certified copy arms judgment
[JN]FTED STATES MARS_HAL
By

DEPUTY_ UNITED STAT]E_`.S MARSHAL

 

A0245D

(Rev. 11/16) Judgment in a Criminal Case For Revocations
Sheet 3 _ Supervised Release

 

Judgment _ Page 3 of 8

DEFENDANT: Phillip Sarro
CASE NUMBER: 2:13CR00079JLR-001

SVUPERVISED-l RELEASE'

Upon release from imprisonment, you will be on supervised release for a term of :

§

.O'\.L"'

7.

L_i-f`€ _
MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance t

You must refrain from any unlawful use of a controlled substance You must submit to .one dru test Within l5_ days
of release from imprisonment and at least two periodic drug tests thereafter, as determined by .t e court.

m _

HE

f:|

I:I The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of
future SubStEll‘lCS HbUS€. (ch€ck ifcivpli'cable}

You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A-or any other statute authorizing a sentence
Ofl‘estitution. (checki`fcipph'cribfe) ' 7

You must cooperate in the collection of DNA as directed by the probation officer. (check g¢qpplicable)

Ycu must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C.
§ 20901.,'@¢ se_q.)` as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration
agency iri which you reside, work, are a stu'dent, or were convicted cfa qualifying offense. (checky-‘applimble)

You must participate in an approved program for'doinestic violence (chack §appltcabte)

You must comply with the standard conditions that have been adopted by this court as well as with any additional

conditions on t

e attached pages.

 

A0245D (Rev. ll/I 6) Judgmeiit in a Criminal'Case For Revocations
Sheet 3A w Supei'vised Release '

 

Judgment -- Page 4 of 8

DEFENDANT: Phillip Sarro
CASE NUMBER: 2:13CR00079JLR-001

sTANDARD CoNDiTioNs on SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These
conditions are im osed because they establish the basic ex ectations for your behavior while on supervision and identify
the minimum too s needed by probation officers to keep in ormed, report to the court about, and bring about improvements
in your conduct andcondition. _ _ '
l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
of your release from im risonrnent, unless the probation ocher instructs you to report to a different probation office or
within a different time arne. ' ' '

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed

3. You rnu_st not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer .

- 4. You' must answer truthfully the'questions asked by your probation officer,

5`.. You must live at a place approved by the probation officer. lfyou plan to chan e where Hou live or an' hing about your
living arrangements such as the peo le you live with), you must notify the pro ation of ocr at least_l days before the
change If notifying t e robaticn o. icer in advance is not 1possible due to unanticipated circumstances, you must notify

the probation o ficer wit in 72 hours of becoming aware o a change or expected c ange.

6. You must allow the probation officer to_visit you at any time at your home or elsewhere,_ and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) ata lawful type of employment, unless the probation officer
excuses you from doing so. lf`you do not have full-time employment you must try to find full-time employment, unless
the probation officer excuses you from doing so. If you plan to chan e where you work or anythin about your work
(such as ]§our position or your job res onsibilities), you must notify t e probation officer at least l days before the
change. notifying the probation of cer_ at least 10 days in advance is not ossible due to unanticipated circumstances,
you must notify the probation officer.within 72 hours of becoming aware o ' a change or expected change.

8. You` must not communicate or interact with someone you know is_ engaged in criminal activity. lfyou know someone
' has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting

the permission of the probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device,_ or dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers).

ll. `_You must not act or make any a cement with a law enforcement agency to act as a confidential human source or
informant without first getting tie permission of the court. ' ' -

12. lf the probation officer determines that you pose a risk to another person (including an organization), the probation
officer may require you to notify the person about the risk and ou must comply with that instruction The probation
officer may contact the person and confirm that you have noti ied the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer-has instructed_me on the conditions specified by the court and has_ provided me with a written copy
of this judgment containing these conditions For further information regarding these conditions, see Overvicw ofPro barton
and Supervised Release Cciidi'ri'ons, available at www.uscourts.gov.

Defendant’s Si`gnature ` Date

 

 

 

AO245D (Rev. lll16) ludg`ment in a Ci'imiiial Case For Revccations
Sheet 3D i Supetvised Release

DEFENDANT: Phillip Sarro
CASE NUMBER: 2;13CR00079ILR-001

SPECIAL CONDITIONS OF SUPERVISION

 

Judgrnent _ Page 5 of 8-

The defendant shall allow a probation officer to inspect any personal computer owned or operated by the
defendant . 1 _

The defendant shall comply with the requirements of the U.S. Probati-on and Pretrial Services Computer
l\/.[onitori`ng Program as directed The defendant shall consent to the U.S. Probation and Pretrial Services Office
conducting ongoing monitoring of his/her computer(s), hardware, and s'oftwa;`re, and any/and all electronic
devices/media The monitoring will include the i.nstallati.on, at the defendant’s exp'ense, of hardware or software
systems that allow evaluation of his/her computer use. Monitoring may also include the retrieval and copying of all

_ data from his/her computer(s) or any/and all other electronic devices/media The defendant may be subject to

quarterly polygraph testing at his/her expense, solely to ensure compliance with the requirements of the monitoring
program The defendant hereby consents to U. S. Probation and Pretrial Services’ use of electronic detection `
devices to evaluate the defendant’ s access to Wi- Fi (wireless fidelity) connections

n The defendant shall notify the probation officer of all computer software owned or operated by the defendant at the

commencement of supervision and report any additional software purchase, acquisition or use during the course
of supervision

The defendant shall have no contact_, directly or indirectly, with any electronic device which communicates data
via modem, nor shall the defendant have any contact with any electronic device which communicates data through
a dedicated connection except where explicitly allowed by the probation officer, and with the approval of and
under supervision by a supervisor as a requirement of employment ln addition the defendant shall be prohibited
from having Intemet access during the defendant’s period of supervision

The defendant shall participate as directed in a mental health program approved by the United States Probation
Office. The defendant must contribute towards the cost of any programs, to the extent the defendant is financially
able to do so, as determined by the U S. Probation Officer. v

The defendant shall follow all rules to include other lifestyle restrictions by the defendant’ s therapist and continue
with those rules and restrictions as they pertain to avoiding risk situations throughout the course of the defendant’s
supervision

The defendant shall not go to places nor loiter within 10`0 feet of an area where minors are known to frequent, such
as school yards,_ parks, public swimming pools-, or recreational centers, playgrounds, youth centers, or other similar
places, without the prior approval of the probation officer and the sexual deviancy therapist The defendant shall
not affiliate with, own, control, volunteer, and/or be employed, in any capacity, by an organization in an activity,
which would place him/her in contact with children under the age of 18.

The defendant shallbe' required to submit to periodic polygraph testing at the discretion of the probation office as a
means to ensure that he or she is in compliance with the requirements of his or her supervision or treatment
program Polygraph testing may not exceed six tests per year. ' ‘

The defendant’s residence shall be pre approved by the probation office. The defendant shall not reside in direct
view of places used primarily by minors, such as school yards parks, public swimming pools, or recreational
centeis, playgrounds, youth centers, video arcade facilities, or other places primarily used by children under the
age of 18.

 

A0245D (Rev. 11/16) ludgment in a Criininal Case F'or Revocations

 

 

 

Judgment j Page 6 of' S:
DEFENDANT: Phillip Sarro ' `
CASE NUMBER: 2;130R00079JLR-001

The defendant, Who is required to register under the Sex Offender Registration and Notification Act, must comply
with all requirements of that Act. The defendant shall report the address where the defendant will reside and any
subsequent change of residence to the probation officer responsible for supervision, and shall register as a sex `
offender m any jurisdiction where the person resides, is employed, or is a student For initial registration purposes
only, the defendant shall also register in the jurisdiction in_which convicted if such jurisdiction is different from the
jurisdiction of the residence Reg'istration must occur within three business days after sentencing if the defendant is
sentenced to probation or time served, or a term of imprisonment and is not remanded If the defendant is
remanded, registration must occur within three business days of release.

The defendant shall actively participate and make reasonable progress in a certified sexual deviancy treatment
program, as designated by the U.S. Probation Officer. The sexual deviancy treatment program shall follow the
guideline practices established by the Association for the Treatment of Sexual Abusers (ATSA).. The program shall
offer individual and group sessions, and appropriate testing, to determine the defendant’:s patterns of sexual
arousal, and to monitor the defendant’_s progress and compliance with treatment goals and conditions of
supervision The defendant shall disclose all previous sex offender or mental health evaluations to the treatment
provider. The defendant shall also contribute to the costs of treatment, according to his/her ability, as determined
by the U. S. Probation Ofiicer

The defendant shall submit his or her person, property, house, -resi'dence, storage unit, vehicle, papers, computers

(as defined in 18 U.S.C.§lOBO(e)(l)),. other electronic communications or data storage devices or media,_ or office,

to a search conducted by a United States probation officer, at a reasonable time and in a reasonable manner, based

upon reasonable suspicion of contraband or evidence of a violation of a condition of supervision Pailure to submit

` to a search may be grounds for revocation The defendant shall warn any other occupants that the premises may be
subject to searches pursuant to this condition 7

lift-t (iQ¥o/»dw/m°r)§i/\atl ?arr-liot%+t .M' +[/L !DU,€+£°M MO,,,H'¢>Y;M> §ND§V!?_M w[)rt,,
AC+N& Colabor»[ iofsl‘i`lOl/\ir»> §e¥~¢.£!¢i'~l.~i'¢p_,!/u~uwj.j '{av al ?€,m}@ 09 q$~ d&`z$ 71/`,`
_ d£f~v~w)ewi- tS -rasir?c,»i-Li> iv WS fagi‘li@-*""L"~ Q+ ”'H ""{""'L=" €rceP-t
far nearest mcc YS"°"J, C?’“‘"* C'Ft’*’i‘”"’“""“"'$ )- "‘/ ‘F'L°W A`FP"°"C° Ga”‘w"£`“`“"
ina safe/unai- sl/wll abide tv ‘*l/ treat/eta fsrvifs”"~et*» mci "/""""+
Cawi?n\£>ct'~- iowde i"’°' C""CFLS O\C l“"°‘ 594/mble pfa M aug/ml

§§ pi@_,.\LU/M ‘f',,._¢__p £,r,! +LQ /OC,¢'¢.J,/;,M MOVU~{.:)V ins

fit/wmatale ¢FM"! S'L,m_:// sector

_-¢`Pe,amla$t£“- m )HS`FZJ\//Qt£fa’¢. few /J¢QP¢Jg/\ mp-WzédVg*c¢J-

wt+\A¢/~ ZLZ noon of its JQF¢MM~LH release ”FW-*' C°S'*°d-`l"?

 

A0245D (Rev. l 1/16) Judgment in a Criminal Case For Revocations
Sheet 5 _ Criminal Monetary Penalties

 

 

 

. Judgment - Page 7 of 8
DEFENDANT: 7 Phillip Sarro

CASE NUMBER: 2:13CR00079JLR-00'l
CRIMINAL MONETARY PENAL'I_`IES

The defendant must pay the total criminal monetary penalties under the schedule of payments on`Sheet 6..

As.sessruent ~ ‘ JVTA Assessment* Fine Restitution_
TOTALS $ PA]D $ 0 $ 0 7 $ 0
l:l The determination of restitution is deferred until . An Amendea'- Judgment in n Crimtnol Case (AO 245C)

Will be entered after such determination

|:| The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive au approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid. .

Narr'le of Payee Total Loss"i Restitution Ordered Priority or Perceutage

ro'rALs - l ' s 0.00 ` t 0.00

[| Restitution amount ordered pursuant to plea agreement $

 

|:l The defendant must pay interest on restitution and a fine of more than-$Z,SO(), unless the restitution or fine is paid in full before _
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f),. All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.SV.C. § 3612(g).

l:| The court determined that the defendant does not have the ability to pay interest_and it is ordered that:

|:| the`interest requirement is waived for the m fine |:\ restitution
|:|- the interest requirement for the |:l fine l:l restitution is modified as follows:

The court finds the defendant rs financially unable and 1s unlikely to become able to pay a fine and, accordingly, the imposition
of a fine' rs waived

* .lustioe for Victims of Trafficking Act of 2015, Pub. L. No. 114~22.

** Findings for the total amount of losses are required under Chapters 109.,A 110, llOA, and ll3A of Title 18 for
offenses committed on or after September 13,1994 but before Apri123, 1996

 

 

A0245D (Rev, 1 1/16) Judgment in a Criniinal Case For Revcca'tions
Sheet 6 _ Schedule of Fayments

 

 

 

Ju_dgrnent _-Page 8 of 8

DEFENDANT: _ Phillip Sarro
CASE NUMBER: 2113€R00079JLR~00,1

SCHEDULE OF PAYMEN'I`S

Having assessed the defendant-’s ability to pay, payment of the total criminal monetary penalties i_s due as follows:

PAYMENT lS DUE ll\/ll\/IEDIATELY. `Any unpaid amount shall be paid to
Clerk‘s Office, United States District Court, 700 Stewart Street, Seattle, WA 98101.

-7 During the period of imprisonment no less than 25% of their inmate gross monthly income or $25.00 per quarter,
whichever is greater, to be collected and disbursed in accordance with the Inmate Financial Responsibility Program.

During the period of supervised release, in monthly installments amounting to not less than 110% of the defendants gross
monthly household income, to commence 30 days after release from imprisonment

|:l During the period of probation in monthly installments amounting to not less than 10% of the defendants gross monthly
household income, to commence 30 days after the date of this judgment

7 The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the _Court. The defendant shall pay more than the amount established whenever possible. The
defendant must notify the Court, the United States Probat`ion Office, and the United States Attomey's Offi'ce of any
material change in the defendants financial circumstances that might affect the ability to pay restitution

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during the period of imprisonment All criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons’ Inmate Financial Responsibility Program are made to the United States District Court,
Western District of Washington. For restitution payments, the Clerk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

l:l loint and Several

Defendant and Co~Defendant Names and 'Case Numbers (iacladz‘ng defendant aumber), Total Amount, Joint and Several
_ Amount, and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution
|:| - The defendant shall pay the following court cost(s):

|:| The-defendant shall forfeit the defendant’ s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution (7) IVTA Assessmcnt, (8)7 penalties, and (9) costs, including cost of prosecution and court costs

 

